DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/19 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a kinematic unit in claims 17, 21, 28, and 32 (paragraph [0038]: e.g., a robotic arm).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim is directed to "A computer program product", not one of the statutory subject matter categories. See MPEP 2106. Gottschalk v. Benson, 409 U.S. at 72 (1972).
This rejection may be overcome by amending the claims to read "A non-transitory tangible storage medium comprising a computer program for controlling a device for measuring objects" in claim 32 or the like.

Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-23, 26, 28, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konolige (US 2016/0288330).
Regarding claims 17, 28, and 32; discloses a device, method and tangible storage medium comprising a computer program for controlling device for measuring objects, having a program code which, when executed on a controller for measuring objects, comprising:
a mobile base (paragraph [0049]: e.g., moveable cart 212 in figure 2A) for moving the device (figure 2A-2B and paragraph [0049]: e.g., robotic manipulator or device 200 may be mounted on a holonomic cart) through a spatial region of the objects (paragraph [0063]: e.g., The robotic device may be controlled to pick boxes from a stack of boxes 320 in figure 3), 
a kinematic unit (e.g., robotic arm 202 @ figures 2A-3A) attached to the mobile base (212 @ figures 2A-3A) and a measuring head (sensing system 230 @ figures 2A-2B) attached to the kinematic unit (202 @ figures 2A-3A), wherein the kinematic unit (202 @ figures 2A-3A) is configured to move the measuring head (206, 208 @ figures 2A-3A and paragraph [0053]: e.g., The sensing system 230 may use one or more sensors attached to a robotic arm 202, such as sensor 206 and sensor 208, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 202 moves) relative to the mobile base (212 @ figures 2A-3A), wherein the measuring head (sensing system 230 @ figures 2A-2B) comprises a sensor (206, 208 @ figures 2A-3A) for measuring objects (320 @ figure 3A). See figures 1-11

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Regarding claim 18; Konolige discloses the mobile base (121 @ figure 2A) has wheels (214 @ figure 2A) or said mobile base (121 @ figure 2A) is a rail-mounted (210 @ figure 2A) mobile base (212 @ figure 2A).
Regarding claim 19; Konolige discloses further comprising a navigation device (216 @ figure 2A) for navigating the mobile base (212 @figure 2A) through the spatial region of the objects (320 @ figures 3A-3B).
Regarding claim 20; Konolige discloses the navigation device (216, 218 @ figure 2A) comprises a differential GPS system and/or a camera device (front and rear navigation sensors 216, 218 @ figure 2A).
Regarding claim 21; Konolige discloses further comprising a controller (240 @ figure 2B) and at least one sensor (206, 208 @ figures 2A-2B), wherein the controller (140 @ figure 2B) is configured to control the kinematic unit (202 @ figures 2A-2B) on the basis of data of the at least one sensor (206, 208 
Regarding claim 22; Konolige discloses the at least one sensor comprises a first sensor (206 @ figures 3A-3C) of a first type and a second sensor (208 @ figures 3A-3C) of a second type that differs from the first type, wherein the controller (240 @ figure 2B) is configured to determine a pose (paragraph [0060] and [0065]: e.g., scans can be made by moving a robotic arm upon which one or more 3D sensors are mounted.  Feedback from the arm position may provide pose information about where the sensor is positioned and may be used to help with the integration.  Alternately, or additionally, scans may be made using one or more 2D sensors, for instance by leveraging motion and tracking key-points in the environment) of the measuring head (230 @ figure 2B) on the basis of a combination of data of the first sensor (206 @ figures 2A-2B) and of the second sensor (208 @ figures 2A-2B).
Regarding claim 23; Konolige discloses the controller (240 @ figure 2B) is configured to determine the pose of the measuring head on the basis of control data of the device (paragraphs [0065] and [0077]: e.g., 3D and/or visual sensors may be calibrated to determine their pose with respect to the workspace.  In the case of fixed sensors, the calibration may determine their fixed pose in the workspace.  In the case of a sensor on the arm, calibration may determine the offset pose of the sensor from the arm link to which it is attached).
Regarding claim 26; Konolige discloses the measuring head (230 @ figure 2B) comprises an optical sensor (paragraph [0042]: e.g., a physical relationship between the two optical sensors).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US 2016/0288330) in view of Han (US 2008/0303713).
Regarding claim 24; Konolige discloses all of features of claimed invention except for the combination is implemented on the basis of a Bayesian algorithm. However, Han teaches that it is known in the art to provide the combination is implemented on the basis of a Bayesian algorithm (claim 8 and paragraph [0033]: e.g., estimated based on a least squares estimation, Kalman filtering, Bayes' theorem, or other estimation algorithm). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention of device and method of Konolige with limitation above as taught by Han for the purpose of improving the accuracy of the satellite derived timing.
Regarding claim 25; Konolige discloses the at least one sensor (230 @ figure 2B) comprises one or more sensors of the group consisting of a 2D camera, a 3D camera (paragraph [0053]: e.g., The sensing system 230 may use one or more sensors attached to a robotic arm 202, such as sensor 206 and sensor 208, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 202 moves), a magnetic field sensor, an acceleration sensor and an angle sensor.
It is noted that the limitation “of the group consisting of” is alternative.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US 2016/0288330) in view of Muenz H (DE 10 2018 201 221).
Regarding claim 27; Konolige discloses all of features of claimed invention except for the optical sensor comprises a confocal chromatic multi-spot sensor. However, Muenz teaches that it is known in the art to provide the optical sensor comprises a confocal chromatic multi-spot sensor (abstract). It would have been obvious to one having ordinary skill in the art before the effective of filling date of .


Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US 2016/0288330) in view of Pettersson et al (US 2009/0046895).
Regarding claim 29; Konolige discloses all of features of claimed invention except for moving the device into different measurement positions for carrying out a plurality of measurements, and combining the plurality of measurements to form an overall measurement. However, Pettersson et al teaches that it is known in the art to provide moving the device (4a @ figure 1) into different measurement positions (p1, p2 @ figure 1) for carrying out a plurality of measurements (p1, p2 @ figure 1) of the object surface (2 @ figure 1), and combining the plurality of measurements to form an overall measurement (paragraphs [0020] and [0036]: e.g., the first area section S1 and the further area section S2 of the object surface 2 partly overlap one another.  The first three-dimensional image P1 having the first 3D object coordinates x1i, y1i, z1i and the further three-dimensional image P2 having the further 3D object coordinates x2i, y2i, z2i are electronically combined by the data processing unit 15 to give a cohesive three-dimensional image P1+2 and output in the form of a further signal). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention of device and method of Konolige with limitation above as taught by Pettersson et al for the purpose of the accuracy of measurement during determination of the position and orientation of the 3D image recording unit is drastically increased and correspond to the high optical accuracy of measurement of the 3D image recording unit.
Regarding claim 30; Konolige discloses all of features of claimed invention except for the overall measurement is a 3D point cloud of a region of interest. However, Pettersson et al teaches that it is known in the art to provide moving the overall measurement is a 3D point cloud of a region of interest paragraph [0008]: e.g., 3D scanning systems, in particular in the form of 3D laser scanners, which carry out deep scanning within a sector and produce a point cloud are furthermore known). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention of device and method of Konolige with limitation above as taught by Pettersson et al for the purpose of the accuracy of measurement during determination of the position and orientation of the 3D image recording unit is drastically increased and correspond to the high optical accuracy of measurement of the 3D image recording unit.
Regarding claim 31; Konolige discloses all of features of claimed invention except for combining the plurality of measurements is implemented by fusing data of different sensors. However, Pettersson et al teaches that it is known in the art to provide combining the plurality of measurements (P1, P2 @ figure 1) is implemented by fusing data of different sensors (paragraph [0014]:e.g., This three-dimensional image is produced electronically, in particular by the 3D image recording unit, in particular from a plurality of individual images which are recorded by means of a plurality of cameras and map the first area section from different perspectives). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention of device and method of Konolige with limitation above as taught by Pettersson et al for the purpose of the accuracy of measurement during determination of the position and orientation of the 3D image recording unit is drastically increased and correspond to the high optical accuracy of measurement of the 3D image recording unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Telleria et al (US 2018/0283017) discloses, figures 1-3, an automated drywalling system network that including one or more automated drywalling systems that each has a robotic arm.

3) Pettersson et al (US 2015/0163993) discloses, figures 1-2, an unmanned autonomous lawnmower 1 comprising a set of two drive wheels 5, a guiding wheel 6, a mower tool 7 and a camera 10.  The drive wheels 5 are arranged at opposite sides (left and right) at the back of the lawnmower 1 concerning a driving direction according to the shown arrow A. The drive wheels 5 are driven in separate manner as to provide directing of the lawnmower 1 according to respective rotation rates of the wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




May 4, 2021


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886